Citation Nr: 0716211	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lung cancer, as due 
to exposure to herbicides.

2.  Entitlement to service connection for colon cancer, as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J.R.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968. 

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In February 2007, the veteran, sitting at the RO, testified 
during a hearing conduced via video conference with the 
undersigned, sitting at the Board's main office in 
Washington, D.C.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that further RO/AMC action on the veteran's 
claims of service connection for lung and colon cancer as due 
to herbicide exposure is warranted.  

First, during his Board hearing, the veteran testified that 
he was receiving disability payments from the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice 
that the veteran is receiving disability benefits from SSA, 
and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the veteran's SSA records should be 
obtained in connection with his claims.

Second, at his February 2007 Board hearing, the veteran's 
representative requested permission to submit additional 
evidence in support of the veteran's claims.  That new 
medical evidence, consisting of VA medical records dated from 
January to April 2007, was received at the Board in April 
2007.  However the veteran has not waived initial RO 
consideration of this new evidence.

Third, while the veteran submitted VA treatment records dated 
in 2007, the claims file currently only includes outpatient 
treatment records from the Cincinnati VA Medical Center 
(VAMC), last dated in July 2003, and from the Chillicothe 
VAMC, last dated in June 2003.  There is no indication that 
the RO requested these newer records.  This needs to be done 
prior to final consideration of the veteran's claim. See Dunn 
v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Here, the record reflects that additional 
VA medical evidence is available that is not before the Board 
at this time.

Further, to ensure that all due process requirements are met, 
the RO/AMC should, through a notice compliant with the 
Veterans Claims Assistance Act (VCAA), give the veteran 
another opportunity to present additional information and 
evidence pertinent to either or both claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all medical 
records regarding the veteran's treatment 
at the Cincinnati VAMC for the period from 
July 2003 to the present, and from the 
Chillicothe VAMC for the period from June 
2003 to the present.  All 
records/responses received should be 
associated with the claims file.

2.  The RO/AMC should contact the Social 
Security Administration and request copies 
of the administrative decision and all 
medical records considered in the veteran's 
claim for SSA disability benefits (and any 
subsequent disability determination 
evaluations).  All records obtained should 
be associated with the claims file.  If 
these records are not available, 
certification of such should be placed in 
the record.

3.  The RO/AMC should send the appellant 
(and his representative) a letter 
requesting that he provide information, 
and, if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the veteran's claims for 
service connection for lung and colon 
cancer, both claimed as due to herbicide 
exposure.  The veteran should be advised 
that he may submit any pertinent evidence 
in his possession in support of his claims, 
to include written statements or medical 
opinions from physicians indicating that 
the veteran's currently diagnosed lung or 
colon cancer is due to service, including 
his exposure to herbicides.

The RO/AMC's letter should clearly explain 
to the appellant that he has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

4.  If the appellant responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO/AMC should notify the 
appellant and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

5.	Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for lung and colon 
cancer, as due to exposure to herbicides.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal since the March 
2005 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




